DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, recites the limitation "the contact lens and intraocular lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al. (U.S. Patent No. 8,427,636 B2) in view of Gunning et al. (U.S. PGPub No. 2007/0075281 A1).
As to claims 1-4, Prince discloses and shows in figure 15, a cuvette for holding a lens during optical measurements and testing, the cuvette comprising: 
a top window (120), a bottom window (122), a first side wall (sidewall with notch 116 on left of image), a second side wall (sidewall with notch 116 on right side of image), and a third side wall (128) defining an interior chamber for receiving a lens (disclosed but not shown), (col. 11, ll. 17-22 and ll. 25-45). 
Prince does not explicitly disclose wherein at least one of the windows is made from an optically clear material with a thermal conductivity of at least 5 W/m-K or  wherein the at least one window with thermal conductivity of at least 5 W/m-K comprises a sapphire material or wherein at least one of the side walls is made from an optically clear material with a thermal conductivity of at least 5 W/m-K or wherein the at least one side wall made from an optically clear material with a thermal conductivity of at least 5 W/m-K is made from sapphire.
However, Gunning does disclose and show in figures 2 and 6 and in ([0019], ll. 24-29; [0026], ll. 26-30) the use of sapphire for walls/windows in an optical sample holder/cuvette. As noted by Gunning it has two well-known advantages of being not easily damaged so that it can be used with  a wide variety of substances and further with a high thermal conductivity it can rapidly stabilize a sample under test.  Which as noted in Prince is also an objective via a circulating solution (col .11, ll. 29-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prince wherein at least one of the windows is made from an optically clear material with a thermal conductivity of at least 5 W/m-K or  wherein the at least one window with thermal conductivity of at least 5 W/m-K comprises a sapphire material or wherein at least one of the side walls is made from an optically clear material with a thermal conductivity of at least 5 W/m-K or wherein the at least one side wall made from an optically clear material with a thermal conductivity of at least 5 W/m-K is made from sapphire in order to provide the advantage of increased efficiency and expected results in using common sapphire wall/window construction one can create a cuvette with high durability walls/windows while allowing for thermal equilibrium to be rapidly achieved.
As to claims 6-8, Prince discloses a cuvette for optical analyses of a lens, comprising: 
a top window (120) and a bottom window (128) (col. 11, ll. 17-27),
Prince does not explicitly disclose wherein at least one of the windows is made of an optically clear material with a thermal conductivity of at least 5 W/m-K and at least 85% transparency or wherein at least one of the windows is made of an optically clear material with a thermal conductivity between 5 W/m-K and 42 W/m-K and at least 85% transparency at about 0.5-2 μm wavelengths or wherein at least one of the windows comprises sapphire.
However, Gunning does disclose and show in figures 2 and 6 and in ([0019], ll. 24-29; [0026], ll. 26-30) the use of sapphire for walls/windows in an optical sample holder/cuvette. As noted by Gunning it has two well-known advantages of being not easily damaged so that it can be used with  a wide variety of substances and further with a high thermal conductivity it can rapidly stabilize a sample under test.  Which as noted in Prince is also an objective via a circulating solution (col .11, ll. 29-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prince wherein at least one of the windows is made of an optically clear material with a thermal conductivity of at least 5 W/m-K and at least 85% transparency or wherein at least one of the windows is made of an optically clear material with a thermal conductivity between 5 W/m-K and 42 W/m-K and at least 85% transparency at about 0.5-2 μm wavelengths or wherein at least one of the windows comprises sapphire in order to provide the advantage of increased efficiency and expected results in using common sapphire wall/window construction one can create a cuvette with high durability walls/windows while allowing for thermal equilibrium to be rapidly achieved.
As to claim 9, Prince discloses a cuvette, further comprising a first side wall (sidewall with notch 116 on left of image), a second side wall (sidewall with notch 116 on right side of image), and a third side wall (122) defining an interior chamber for receiving a lens (disclosed but not shown), (col. 11, ll. 17-22 and ll. 25-45)
 	As to claim 10, Prince discloses a cuvette, further comprising a backstop (114) for consistent placement of the contact lens and intraocular lens during optical measurements (col. 11, ll. 5-9; further the examiner notes that language followed “for” is considered intended use and the prior art only need be capable of the intended use, which in this case is interpreted as such "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus", please see MPEP 2114(II)).
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al. in view of Gunning et al. further in view of Swope (GB 2069172 A).
As to claims 11 and 12, Prince in view Gunning does not explicitly disclose 
a pedestal fixed to the bottom window.
	However, Swope does disclose and show in figure 5 and in (page 1, ll. 45-47; page 2, ll. 6-10) the basic concept of supporting a contact lens under visual inspection on a pedestal (31). Obviously said pedestal could be installed on the bottom window of Prince in order to further refine positioning of the lens under test.  While further using a pedestal further ensures the lens location during fluid flow of each cell holding each lens.  Lastly, as noted by Swope if the diameter of the pedestal is known one can efficiently calculated power, thickness and posterior radius of a lens under test.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prince if view of Gunning with a pedestal fixed to the bottom window in order to provide the advantage of increased efficiency and expected results in using a common pedestal one can obvious center the lens in the measurement chamber more precisely, while further allowing measurement when knowing the diameter of the pedestal of power, thickness and posterior radius of a lens under test
 	As to claim 12, Prince in view of Gunning further in view of Swope does not explicitly disclose a cuvette, wherein the pedestal is made from a material with at least 5 W/m-K of thermal conductivity.
However, Gunning does disclose and show in figures 2 and 6 and in ([0019], ll. 24-29; [0026], ll. 26-30) the use of sapphire for walls/windows in an optical sample holder/cuvette. As noted by Gunning it has two well-known advantages of being not easily damaged so that it can be used with  a wide variety of substances and further with a high thermal conductivity it can rapidly stabilize a sample under test.  Which as noted in Prince is also an objective via a circulating solution (col .11, ll. 29-31).  Thus it is also found obvious that the pedestal could also be constructed with sapphire to provide the same advantages noted above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prince in view of Gunning further in view of Swope wherein the pedestal is made from a material with at least 5 W/m-K of thermal conductivity in order to provide the advantage of increased efficiency and expected results in using common sapphire wall/window construction one can create a cuvette with high durability walls/windows while allowing for thermal equilibrium to be rapidly achieved.
 Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al. in view of Hassell et al. (U.S. PGPub No. 2020/0240902 A1).
As to claims 13-15, Prince discloses a cuvette for holding a lens for optical measurements, comprising: 
a top window insert (120), a bottom window insert (122), and a unitary body frame (frame more clearly shown in figure 14) having a top surface (channel area 126 that holds top O-ring) and a bottom surface (channel area 126 that holds bottom O-ring), wherein the unitary body frame comprises a first opening on the top surface configured for receiving the top window insert (explicitly shown in figure 15) and a second opening on the bottom surface configured for receiving the bottom window insert (explicitly shown in figure 15), wherein the top and bottom window inserts are made from an optically clear material (inherent in being windows as disclosed) (col. 11, ll. 16-38), and 
Prince in wherein the unitary frame body is made of an optically opaque material with at least 5 W/m-K of thermal conductivity wherein the optically opaque material for the unitary frame body is stainless steel or wherein the optically opaque material for the unitary frame body is anodized aluminum.
However, Hassell does disclose in ([0029]) the basic concept of building a similar optical measurement system that uses a rigid thermally conductive material that is relatively inert to samples under test such as stainless steel or aluminum.  The examiner further takes Office Notice that anodizing the aluminum is incredibly well-known in the art to make the aluminum more durable and corrosion resistant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Prince with these known metals as they further provide high thermal conductivity while being inert so that as already addressed the sample area can be more rapidly thermally equalized.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 5, the prior art taken alone or in combination fails to teach or disclose 
a cuvette, wherein the top window comprises an optical zone exterior and interior surface parallelism of no more than 10 arc-seconds, flatness of L/4-L/10 at 0.633 μm and peak-to-valley roughness of no more than 10 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886